PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ABL IP HOLDING LLC
Application No. 15/726,108
Filed: 5 Oct 2017
For: GEOFENCING WITH WIRELESS BEACON BASED CONSUMER PRODUCT MARKETING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for a Duplicate Letters Patent filed under 37 CFR 1.181 on April 1, 2022. 

Petitioner asserts non-receipt of Letters Patent issued February 8, 2022. 

The petition has been carefully considered, however the Office is not persuaded that the Letters Patent was not received at the correspondence address of record. A review of the record indicates no irregularity in the mailing of the Letters Patent. In the absence of any irregularity in the mailing, there is a strong presumption that the Letters Patent was properly mailed to the correspondence address of record.

The showing required to establish nonreceipt of an Office communication is set forth at MPEP 711.03(c) and states as follows:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three-month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. See, MPEP 711.03(c).

The instant petition fails to establish non-receipt of the Letters Patent as the petition is not accompanied by any documentary evidence or requisite statements in keeping with the procedures set forth at MPEP 711.03(c).

Any request for reconsideration must be accompanied by sufficient documentary evidence to establish non-receipt of the Letters Patent in accordance with procedures set forth at MPEP 711.03(c).

Accordingly, the petition under 37 CFR 1.181 is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

ALTERNATE VENUE

In lieu of satisfying the requirements to establish non-receipt of the Letters Patent as set forth at MPEP 711.03(c), petitioner may wish to file a petition under 37 CFR 1.182 for a Duplicate Letters Patent. Such a petition for a replacement patent must be accompanied by a statement that the original patent grant was lost or stolen and must include the fee set forth at 37 CFR 1.17(f).

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314


Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions